Citation Nr: 0508805	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
pruritic dermatitis, thighs, legs, chest, upper arms and back 
with pustules on both hands and both feet, currently 
evaluated as 50 percent disabling.

2.  Entitlement to service connection for a bilateral hip 
disorder.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel








INTRODUCTION

The veteran had active military service from November 1978 to 
June 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Baltimore, Maryland 
Regional Office (RO), which denied entitlement to an 
increased evaluation for his service-connected skin disorder 
and entitlement to service connection for a bilateral hip 
disorder.

The issue of an increased evaluation for the veteran's 
service-connected skin disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's bilateral hip disorder was first shown many 
years after service and is not related to his military 
service.



CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim for service connection for a 
bilateral hip disorder.  The veteran was provided a copy of 
the rating decision noted above and a statement of the case 
dated in September 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in a July 2001 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim for service connection for a 
bilateral hip disorder, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Thus, VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records are negative for 
complaints and/or findings suggestive of a hip disorder.  On 
the veteran's May 1980 medical examination for service 
separation, a clinical evaluation of the veteran's 
musculoskeletal system and lower extremities found no 
abnormality.

The veteran's initial post service VA examination in May 1980 
was similarly negative for complaints and/or findings 
referable to the veteran's hips.  The veteran received 
treatment at VA and private facilities from 1980 to 1998 
primarily for his skin disorder.  

In a statement dated in May1998, a VA physician reported that 
the veteran has chronic right hip pain and severe limitation 
of activity due to osteonecrosis of the right hip.

A VA progress note dated in October 1998, records that the 
veteran presented for pain medicine for his chronic hip pain.  
It was noted that he had sustained an injury to his right leg 
several years ago that affected his gait and that he was not 
considered a candidate for hip replacement because of his 
skin condition.  It was the noted further that range of 
motion of the hip was restricted.

VA outpatient treatment record show that in June 1999 the 
veteran was found to have a bilateral hip deformity 
suggestive of an avascular necrosis with no evidence of acute 
fractures or dislocations.  In January 2001, the veteran 
underwent a total right hip arthroplasty.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, there is no medical evidence demonstrating that 
the veteran had a hip disorder of any kind during service.  
The medical evidence of record shows that a hip disorder was 
diagnosed in 1998, approximately 18 years following service 
separation.  Such is too remote in time from service to 
support the claim that it is related to service on a direct 
basis, absent medical evidence to the contrary.  Here the 
Board observes that there is no medical evidence to suggest 
that the veteran's has a hip disorder related to service.  
The veteran's own statements to the extent they express a 
belief that he has a bilateral hip disorder attributable to 
his military service are not controlling.  As a layman, the 
veteran is not qualified to offer an opinion as to the date 
of onset of his illness or its etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
were not qualified to provide a probative diagnosis on a 
medical question).  Lay hypothesizing, in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a bilateral hip disorder, and the claim is 
denied. 


ORDER

Service connection for a bilateral hip disorder is denied.


REMAND

Section 5103(a) as added to title 38 U.S. Code by the VCAA, 
requires the Secretary upon receipt of a complete or 
substantially complete application to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and to indicate which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002). 

Because there is no VA document of record, with respect to 
the veteran's claim for an increased evaluation for his 
service-connected skin disorder, that satisfies the above 
specific elements required for adequate VCAA notice, a remand 
for this purpose to the RO is required.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran. 

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations. 

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with a supplemental statement of the case, 
and the appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


